Citation Nr: 1725903	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-32 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin disability, to include mycosis fungoides (MF) and/or cutaneous T-cell lymphoma (CTCL), claimed as the residuals of meningococcal pneumonia and/or chemical exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel
INTRODUCTION

The Veteran served on active duty from October 1981 to March 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board hearing at the RO.  A transcript of the hearing is of record.  

In May 2013 and July 2015, the appeal was remanded for further evidentiary development.  

In December 2016, in accordance with 38 U.S.C.A. § 7109 (West 2014) and 38 C.F.R. § 20.901 (2016), the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  A VHA medical opinion was rendered later that month.  In January 2017, the Veteran and his representative were provided a copy of the December 2016 opinion and afforded the opportunity to submit additional evidence and argument.  


FINDING OF FACT

Any currently diagnosed skin disability, to include MF and/or CTCL, did not have its onset in service and has not been etiologically linked to the Veteran's service or any incident therein, including as the residuals of meningococcal pneumonia, vaccination and/or exposure to chemicals in basic training.  



CONCLUSION OF LAW

The criteria for service connection for a skin disability, to include MF and/or CTCL, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).  

Neither the Veteran nor her representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including obtaining service treatment records, VA and private treatment records, as well as records from the Social Security Administration.  A transcript of the Veteran's Board hearing is also of record.  

Regarding whether there was substantial compliance with the Board's May 2013 and July 2015 remand directives, the AOJ scheduled the Veteran for a VA examination in August 2013 and obtained an addendum opinion in October 2015.  As the August 2013 VA examination report and addendum opinion obtained in October 2015 were inadequate, the Board requested and obtained an expert medical opinion from VHA in December 2016.  In January 2017, the Veteran and his representative were provided a copy of the VHA opinion and given an opportunity to present additional argument in response.  The December 2016 VHA opinion is sufficient evidence for deciding the claim, because the specialist reviewed the accurate history, provided clinical findings and diagnoses, clearly responded to the question posed, and offered a definitive opinion with rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (requiring substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion).  The VHA opinion also cured the deficiencies in the earlier opinions.  Thus, ultimately, the record reflects substantial compliance with the instructions in the Board's remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Legal Criteria and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that his current skin disability, diagnosed as MF and/or CTCL, is the result of his exposure to chemicals during his warfare basic training, his treatment for meningococcal pneumonia or vaccinations he received in service.  

The Veteran's service treatment records show no relevant complaints, findings, treatment or diagnoses for any skin disability or rash.  He was given a meningococcal type C vaccine in October 1981.  In January 1982, he was hospitalized for treatment of diagnosed meningococcal pneumonia and meningitis.  A February 1982 Army Trainee Discharge Recommendation notes that the Veteran was hospitalized with pneumonia for 10 weeks.  

Post-service VA treatment records show that, in September 1982, the Veteran was seen with multiple pustules under his right arm and down his right flank of a week's duration.  There were no pustules elsewhere. The impression was possible hydradenitis, questionably viral.  He complained of increasing pain in his right axilla in October 1982 and there were numerous blebs observed.  The assessment was vesicular rash, questionable hydradenitis.

An October 1982 VA examination shows the Veteran complained of a painful "infection" on his right side and underarm.  Physical examination revealed scattered pigmented areas of coin sized macules on the right side of the chest and axilla.  There were several small pustules.  The diagnosis was folliculitis, possible inflammatory pigmentation.  

VA treatment records, dating from October 1983 to December 1990, show the Veteran intermittently complained of a rash over his right shoulder/arm and back.  In September 1990, he reported that a rash of 2 days' duration was spreading.  Physical examination revealed scaly pruritic patches on the chest, right arm and back, with a rash on the right shoulder, axilla and buttock.  The impression was tinea versicolor corpus versus mild acne.  

An October 2008 private treatment record indicates the Veteran had a history of an eruption on his buttocks of at least 3 years' duration.  A biopsy was consistent with early patch stage CTCL.  

A December 2008 letter from the Veteran's private treating physicians notes that his rash had been present for the previous 25 to 30 years and that the Veteran reported it had been present during his military service.  The examiners further noted that a definitive diagnosis of MF, a malignant lymphoma of the skin, had been made as a result of biopsies of his skin tissue.  The physicians stated that the condition was quite indolent and often evolved over decades before a diagnosis could be definitively made.  They stated that the Veteran believed that his condition had begun in service, and while they could not definitively find this to be the case, medically it was quite likely that it may have begun in service.  

Subsequent VA and private treatment records for the Veteran's MF consistently show his reported history of the onset of a rash on his buttocks in service.  

During his October 2010 Board hearing before the undersigned VLJ, the Veteran testified that as part of his training, he was in a gas chamber.  Although he decontaminated his exposed skin afterwards, the next morning he experienced excruciating pain under his right armpit and there was a "bubble" present.  He also had a fever and was hospitalized for meningococcal pneumonia and meningitis shortly afterwards.  The Veteran testified that he believed he developed his current skin disability because his illness lowered his immunity to other types of illnesses, viruses or bacterial infections.  He also testified that he started to have problems with itchiness first on his right buttock and later his left.  He sought treatment at a VA facility and was given hydrocortisone to treat the rash.  He testified that his earlier rash was in the same location as his current skin cancer.  He indicated that the rash later spread to his chest and stomach area and was on his legs.  

An August 2013 VA examiner noted that the Veteran's service treatment records were silent for any skin rash and opined that his currently diagnosed MF was less likely related to his pneumococcal pneumonia, vaccination or chemical exposure during service based on the Veteran's history, examination, medical records and literature.  The examiner did not provide rationale for this opinion.  In an October 2015 addendum, the same VA examiner again failed to give adequate rationale for the opinion.

In a December 2016 VHA medical opinion, the consulting expert reported that he had reviewed the Veteran's claims file, including his statements regarding his exposure to chemicals during warfare training, treatment for pneumonia and experiencing a rash on his buttocks in service.  The expert noted that the Veteran reported "at least a 3-year history" of an eruption on his buttocks in October 2008, when he was first diagnosed with an early patch stage of MF (CTCL), but later treatment records showed the Veteran reported either a 10 to 20 year history of having a rash in the buttock area or he reported that it began during basic training.  The expert noted that MF is rare, and because of this, the etiology is unknown and there has been little research regarding any risk factors.  No occupational or chemical exposure has been clearly defined as a risk factor, but some occupations have been associated with MF, including petrochemical manufacturing industries.  The examiner stated that long-term exposure to organic solvents might also be a risk factor.  There was no indication of any association between MF and any vaccinations or meningococcal bacteria.  The expert stated that the Veteran's case had been discussed at a multidisciplinary lymphoma conference.  The expert's opinion, and the consensus of the conference group, was that it was not as likely as not that the Veteran's MF was caused by his exposure to chemicals during warfare training, vaccinations or his treatment for diagnosed meningococcal pneumonia during service.  

The Board finds that the weight of the competent and credible evidence shows that the current skin disability, diagnosed as MF and/or CTCL, was first manifested many years after service separation and is not related to any injury or event in service.  

Service treatment records do not document any complaints, treatment or diagnosis for any skin disability.  Although treatment records show he had a rash on his right arm and flank in September 1982, 6 months after his discharge from service, the Veteran reported at the time that it was of only a 2 weeks' duration and he did not relate it to service.  The October 1982 VA examination report further shows that the rash was confined to the right chest and axilla with a diagnosis of folliculitis.  A rash on the Veteran's buttocks was not shown until September 1990, more than 8 years after his discharge from service.  MF was not initially diagnosed until October 2008, more than 26 years after his discharge from service.  The passage of time between the Veteran's discharge and an initial diagnosis for the claimed disability is one factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran has made the general assertion that he has had a skin rash located on his buttocks since active service, and that a biopsy in 2008 showed this rash was MF.  He is competent to describe observable symptoms such as a rash.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, the Board finds that the Veteran's credibility is undermined by the fact that his assertions concerning the onset and location of his skin symptoms are not supported by the evidence of record and are inconsistent.  He first reported a continuity of a rash on his buttocks since service at the time he filed his claim for compensation in December 2008, and as noted in a letter from his private treating physicians, that same month.  However, as noted above, when he first sought medical treatment for a rash that included his buttocks, in September 1990, he reported that the symptoms began only 2 days before.  His later statements at the October 2010 hearing indicating that the rash treated shortly after service occurred on his buttocks is thus not supported by the evidence of record.  Also, in October 2008, just two months before he filed his claim, the Veteran reported that the rash on his buttocks was present for at least 4 years rather than since service as he later reported.  Here, the inconsistency of the Veteran's reported post-service history, combined with the lack of any support in the service treatment records and post-service treatment records prior to 1990 renders the Veteran's assertions not probative and no weight will be afforded to them.  

For these reasons, the Board finds the Veteran's lay statements regarding continuity lack credibility and, thus, lack probative value.  Such lay statements are not sufficient to establish continuity of symptomatology from separation to the diagnosis of MF more than 26 years later.  

The Veteran has also etiologically linked his current skin disability to his in-service treatment for meningococcal pneumonia, his exposure to chemicals during warfare training and/or his vaccination.  The Veteran's own assertions are afforded no probative weight in the absence of evidence that he has the expertise to render opinions about complex medical matters.  An opinion of etiology would require knowledge of the complexities of dermatology and oncology and the various causes of MF and/or CTCL.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to whether the current skin disability, including MF and/or CTCL, is related to active service or is caused by the alleged inservice incidents falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In reaching a determination, the Board has afforded the greatest probative value to the December 2016 VHA consulting expert's opinion.  The opinion is persuasive as the rationale for the opinion is based upon accurate facts and sound reasoning, and the opinion is consistent with the contemporaneous evidence.  This evidence outweighs the Veteran's lay opinion on the matter given the medical complexities and testing needed to diagnose MF and/or to comment on the relationship to service.  The VHA consulting expert's opinion also outweighs the December 2008 opinion of the Veteran's private physicians that is speculative in nature and equivocal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for a skin disability, to include MF and/or CTCL, is not warranted. 
ORDER

Service connection for a skin disability, to include MF and/or CTCL, is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


